Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

May 31, 2012

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Elaine Kitagawa

Fax No.: (650) 581-2545

 

Re: Second Extension under Credit Agreement

Ladies and Gentlemen:

Reference is made to: (i) that certain CREDIT AGREEMENT (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
dated as of June 27, 2011 by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), and SABA SOFTWARE, INC., a Delaware corporation (“Borrower”) and
(ii) that certain Extension under Credit Agreement Letter (the “First Extension
Letter”) dated as of April 13, 2012 by and between Lender and Borrower. All
initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.

Pursuant to the First Extension Letter, on or before May 31, 2012 (the “Extended
Quarterly Delivery Deadline”), Borrower shall deliver to Lender (i) copies of
the Form 10-Q report for Borrower’s fiscal quarter ended February 29, 2012 filed
by Borrower with the United States Securities and Exchange Commission or any
successor agency and, (ii) concurrently therewith, the consolidating financial
statements of Borrower, prepared by Borrower, to include balance sheets, income
statements, statements of retained earnings and statements of cash flows, and a
duly completed Compliance Certificate executed by a senior financial officer of
Borrower, in each case, for such fiscal quarter (the “Quarterly Deliverables”).

Borrower has requested that Lender extend the Extended Quarterly Delivery
Deadline to June 30, 2012. Lender is willing to grant the extension requested by
Borrower. Accordingly, Lender hereby extends the Extended Quarterly Delivery
Deadline to June 30, 2012 (the “Second Extended Quarterly Deadline”). Failure of
Borrower to deliver or cause to be delivered to Lender the Quarterly
Deliverables by the Second Extended Quarterly Delivery Deadline shall constitute
an immediate Event of Default, unless otherwise waived in writing in accordance
with the Credit Agreement prior to such time.

This letter shall not, except as expressly provided herein, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of Lender under the Credit Agreement or the other Loan Documents,
and shall not, except as expressly provided herein, alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents.
Nothing herein shall be deemed to entitle Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or the
other Loan Documents in similar or different circumstances.

This letter shall constitute a Loan Document.

[signature pages follow]



--------------------------------------------------------------------------------

Very Truly Yours,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:   /s/ Daniel Morihiro Name:   Daniel Morihiro Title:   Director

[SIGNATURE PAGE TO SECOND EXTENSION LETTER]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted this 31st day of May, 2012:

 

SABA SOFTWARE, INC.,

a Delaware corporation, as Borrower

By:   /s/ Peter E. Williams III

Name:

  Peter E. Williams III

Title:

  Executive Vice President and Secretary

[SIGNATURE PAGE TO SECOND EXTENSION LETTER]